         Case 1:18-cv-01044-JTA Document 25 Filed 07/30/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

ALBERT WILSON,                          )
                                        )
      Plaintiff,                        )
                                        )
      v.                                )       CASE NO. 1:18-cv-1044-JTA
                                        )
KILOLO KIJAKAZI,                        )         (WO)
Acting Commissioner of Social Security, )
                                        )
      Defendant.                        )

                                 FINAL JUDGMENT

      In accordance with the Memorandum Opinion and Order entered herewith, it is

      ORDERED AND ADJUDGED that the decision of the Commissioner is hereby

AFFIRMED and that this case is DISMISSED with prejudice. It is further

      ORDERED that costs be and are hereby taxed against the plaintiff for which

execution may issue.

      The Clerk of the Court is directed to enter this document on the civil docket as a

final judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

      DONE this 30th day of July, 2021.



                                  JERUSHA T. ADAMS
                                  UNITED STATES MAGISTRATE JUDGE
